Argued March 16, 1925.
This appeal is from the same decree passed upon by this court in the opinion filed to No. 94, October Term, 1925. The plaintiff appealed from the decree in so far as it fixed the damages to be paid by the defendant. We are all of opinion that the court committed no error in this respect, if the plaintiff was entitled to a decree, as it was based on the only definite and exact evidence of the quantity of stone removed since 1918; but as we have decided the main point adversely to the plaintiff, the appeal is dismissed, at the costs of the appellant.